Citation Nr: 1447158	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-44 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include hyperopia, meibomitis, and dry eye syndrome.  

2.  Entitlement to an effective date prior to August 23, 2011, for the award of service connection for chronic muscle strain of the lumbar spine.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had military service from July 1973 to August 1977. 

The matter of entitlement to service connection for a bilateral eye disorder comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which declined to reopen such claim.  Subsequent to this rating decision, jurisdiction over the case was transferred to the RO in Winston-Salem, North Carolina.  The claim for service connection for a bilateral eye disorder was reopened by the Board in April 2013 and remanded for additional development and consideration on the merits.    

With respect to the matter of entitlement to an effective date prior to August 23, 2011, for the award of service connection for chronic muscle strain of the lumbar spine, an August 2012 rating decision issued by the Winston-Salem RO granted such claim and assigned an initial rating and effective date.  Thereafter, in  June 2013, the Veteran expressed disagreement with the assigned effective date for the award of service connection.  Thus, as will be discussed below, a remand for issuance of a statement of the case on this issue is necessary.  See 38 C.F.R. § 19.26 (2013); Manlincon v. West, 12 Vet. App. 238 (1999). 

Regarding the Veteran's bilateral eye disorder, after the issuance of the supplemental statement of the case in January 2014, additional evidence was associated with the record on appeal.  In September 2014, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.   

In June 2014, the Veteran submitted a claim of entitlement to service connection based on exposure to contaminated water at Camp Lejeune.  In an October 2014 letter he was advised that the AOJ could not take any action on his claim as he did not identify the disability for which he was seeking service connection.  The Veteran is advised that, if he would like to pursue a claim of entitlement to service connection based on exposure to contaminated water at Camp Lejeune, he should so inform the RO the nature of the disability he believes was caused by such exposure. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim for service connection for a bilateral eye disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

The Veteran claims that his vision problems, variously diagnosed as hyperopia, dry eye syndrome, and/or meibomitis, are related to service.  He essentially contends that his eyes were injured in the course of performing various military duties without the benefit of eye protection.  In this regard, the Veteran submitted a description of the duties associated with being a VULCAN weapon system mechanic in February 2014 which he asserts supports this contention.  The Veteran has also reported that he has been suffering from chronic dry eye along with hyperopia since service.  See generally, VA Form 9, September 2011. 

The pertinent evidence includes service treatment records (STRs) which showed that the Veteran was fitted with corrective lenses for hyperopia (i.e., farsightedness) in March 1977, at which time the external and internal examination of the eyes was within normal limits.  He was seen on follow-up complaining that his glasses were ill-fitting and causing pain.  An August 1975 Report of Medical History report reflects that the Veteran checked "yes" as to having eye trouble; no other specific findings or complaints were noted.  On separation examination in July 1977, clinical evaluation of the Veteran's eyes was normal.  The STRs do not contain any other complaints or findings of an eye condition or eye injury.

The post-service evidence includes a June 2003 VA treatment report showing the Veteran's report of decreased reading vision.  A July 2010 VA treatment reflects that he received a prescription for lubricating eye drops and artificial tears.  In November 2011, the Veteran reported a long history of dry eyes with blurry/burning vision, especially after reading or driving for long periods of time.  Also in November 2011, he was diagnosed with dry eye syndrome secondary to meibomitis (i.e., inflammation of the meibomian glands).  The additional VA treatment records, dated through November 2013 in the VBMS file, reflect problem lists that include "dry eye syndrome."   

Given the evidence as set forth above, its April 2013 remand, the Board found that a VA examination that included an opinion as to whether the Veteran had a current eye disability as a result of service was necessary to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board requested that, for any refractive error diagnosed at the examination, to include hyperopia, the examiner was to state whether it was at least as likely as not that such was subject to a superimposed injury during service that resulted in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).   

In accordance with such remand directives, the Veteran was afforded a VA examination in June 2013.  The optometrist who conducted this examination found that the Veteran's hyperopia and dry eye syndrome were not "caused by or worsened by any event that occurred in the military."  The rationale for hyperopia was that this was "a naturally occurring condition found throughout the general []public and has absolutely no connection with military service."  With respect to dry eyes, the rationale was that the condition was not diagnosed until 2011 and occurs in a significant percentage of the population, and the examiner concluded that this condition was "not related to military service in any way."  

While the Board acknowledges the clear intent of the optometrist who provided the opinions above to render them definitively, regretfully, they were not rendered in the specific manner that would withstand judicial review.  In this regard, the examiner did not specially answer the posed question as to whether any refractive error diagnosed at the examination, to include hyperopia, was at least as likely as not subject to a superimposed injury during service that resulted in additional disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  With respect to the opinion addressing dry eye syndrome, the rationale was largely based on the lack of evidence of relevant treatment during service or until 2011, with no commentary as to the Veteran's assertions of problems with dry eyes from service to the present time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).

In light of the inadequacies set forth above, another VA examination to address the claim for service connection for a bilateral eye disability that includes opinions that will sustain judicial review is necessary.  Given the nature of the eye pathology the Veteran asserts is related to service, the AOJ will be directed to request that a VA ophthalmologist conduct this examination to the extent possible.  

With respect to the claim for an effective date prior to August 23, 2011, for the award of service connection for chronic muscle strain of the lumbar spine, as indicated in the Introduction, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  As noted previously, in an August 2012 rating decision, the RO granted entitlement service connection for such back disability, effective August 23, 2011.  The Veteran submitted a notice of disagreement as to the propriety of the effective date in June 2013.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon, supra.  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by, to the extent possible, a VA ophthalmologist for the purposes of determining the current nature and etiology of any current bilateral eye disorder.  The record, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner should conduct any diagnostic examinations required to respond to the Remand questions.  Thereafter, the examiner should address the following inquiries.

(A) The examiner should identify all current diagnoses pertaining to the Veteran's bilateral eyes.

(B) For any refractive error diagnosed, to include hyperopia, the examiner should offer an opinion as to whether it is at least as likely as not that such was subject to a superimposed injury during service that resulted in additional disability.

(C) For each eye disorder other than a refractive error diagnosed, to include dry eye syndrome/meibomitis, the examiner should offer an opinion as to whether such eye disorder(s) is at least as likely as not related to the Veteran's military service.

A comprehensive rationale for any opinion offered should be provided, and to the extent such is negative to the Veteran, the examiner should document therein consideration of the Veteran's lay statements regarding incurrence and continuity of symptomatology. 

2.  Provide the Veteran and his representative with a statement of the case on the issue of entitlement to an effective date prior to August 23, 2011, for the award of service connection for chronic muscle strain of the lumbar spine.  Please advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.
 
3.  After completing the above, and any other development as may be indicated, the Veteran's claim of entitlement to service connection for a bilateral eye disorder should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the  Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board for further appellate consideration of any perfected appeal, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



